Citation Nr: 1204310	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen separate claims for service connection for left ear tinnitus and right ear tinnitus, currently claimed as a single disability manifested by bilateral tinnitus.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to a rating in excess of 10 percent for bilateral hearing loss disability.

4. Entitlement to a rating in excess of 50 percent for service-connected anxiety and depressive disorders. 


REPRESENTATION

Appellant represented by:	Heather VanHoose, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to August 1952.  His awards and decorations include the Combat Infantryman Badge, indicating combat service in the Korean Conflict.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In the September 2008 RO rating decision, the RO found that an increased rating from 30 percent to 50 percent was warranted for the Veteran's service-connected psychiatric disability, effective from August 30, 2005.  A notice of disagreement was received in February 2009, in which the Veteran also withdrew a claim for a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU). The Veteran appeals for a still-higher rating for his service-connected psychiatric disability. 

Also in the September 2008 RO rating decision, the RO found that an increased rating from a noncompensable (0 percent) rating to a 10 percent rating was warranted for bilateral hearing loss, effective from April 29, 2008.  The RO construed correspondence received in February 2009 as a notice of disagreement, a statement of the case was issued in October 2009, and a VA Form 9 was received in November 2009.

In January 2009 the RO found that new and material evidence had not been received to reopen a claim for service connection for tinnitus of the left ear. Correspondence received in February 2009 was accepted as a notice of disagreement, a statement of the case addressing the issue of service connection for tinnitus of the left ear was issued in October 2009, and a VA Form 9 was received in November 2009.

The process by which a claim to reopen the issue of service connection for right ear tinnitus has come on appeal to the Board is not entirely clear; however, a December 2008 RO letter to the Veteran clearly states this as a raised claim and a July 2011 supplemental statement of the case clearly indicates this to be a matter that has been denied by the RO and perfected for appeal.  In response to the July 2011 supplemental statement of the case a VA Form 9 was received in July 2011.  As indicated at the Veteran's November 2011 hearing before the undersigned, the Board will accept jurisdiction. See Percy v. Shinseki, 23 Vet. App. 37 (2009) (statute is clear on its face that the 60-day period for filing substantive appeal is not a jurisdictional bar to the Board's adjudication of a matter; thus, it is akin to those court-promulgated filing rules that the Supreme Court has described as claim-processing rules, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly). 

In August 2010, the Veteran's representative submitted correspondence indicating that he sought to withdraw his appeal for service connection for tinnitus.  However, three pieces of correspondence received later that month stated that this was an error of the representative and the that Veteran did not wish to withdraw his appeal.

The Veteran provided testimony at a November 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 10 percent for bilateral hearing loss disability and a rating in excess of 50 percent for an anxiety disorder and a depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. Prior to the current claim, the RO last denied service connection for tinnitus of the left ear in July 2005; the Veteran did not submit a notice of disagreement within one year of notice of that decision.

2. Prior to the current claim, the RO last denied service connection for tinnitus of the right ear in January 2007; the Veteran did not submit a notice of disagreement within one year of notice of that decision.

3. In connection with current claims to reopen service connection for tinnitus of the left ear and tinnitus of the right ear, the Veteran has for the first time provided testimony that his tinnitus began during incidents of combat, including firefights, in Korea; this is new and competent lay evidence that raises a reasonable possibility of substantiating his claim.

4. The Veteran is currently diagnosed as having bilateral tinnitus, and has provided competent and credible evidence that his tinnitus of the left and right ears began during incidents of combat, including firefights, in Korea.






CONCLUSIONS OF LAW

1. Evidence received since a July 2005 RO rating decision that denied service connection for tinnitus of the left ear, and a January 2007 RO rating decision that denied service connection for tinnitus of the right ear, which were the last final denials with respect to these claims, is new and material; the claims are jointly reopened as a claim for service connection for bilateral tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. The criteria for service connection for bilateral tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of record to reopen the claims for service connection for tinnitus of the left ear and tinnitus of the right ear, and to grant the claim for service connection for bilateral tinnitus. Therefore, no further notice or development is needed with respect to this matter.  


Reopening of Claims

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

38 C.F.R. § 3.156(b) (Pending claim) provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an  appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

Prior to the current claim, the RO last denied service connection for tinnitus of the left ear in July 2005; the Veteran did not submit a notice of disagreement within one year of notice of that decision. Thus, the decision became final. See 38 U.S.C.A. § 7105.

The RO again denied the claim for service connection for left ear tinnitus in January 2007 and, for reasons that are not clear, essentially re-issued the denial in a rating decision dated in December 2007.  In both the January 2007 and December 2007 RO rating decisions, the RO informed the Veteran that his claim for service connection for tinnitus of the left ear was last finally denied in July 2005.  

In September 2008 the Veteran for the first time asserted that his tinnitus began during incidents of mortar and machine gun fire in Korea. As will be discussed further below, this constituted new and material evidence. See 38 C.F.R. § 3.156. As a result, the December 2007 RO rating decision that denied service connection for tinnitus of the left ear did not become final, for the reason that new and material evidence was received within the one-year appeal period of the denied claim; rather, readjudication of the December 2007 RO rating decision was required.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim). The RO readjudicated the claim for service connection for tinnitus of the left ear in January 2009, and this appeal ensued. 

Also prior to the current claim, the RO denied service connection for tinnitus of the right ear in January 2007.  Neither new and material evidence nor a notice of disagreement was received within one year after the January 2007 RO rating decision, and the matter was not readjudicated in December 2007 (unlike the matter of service connection for tinnitus of the left ear); thus the decision became final. See 38 U.S.C.A. § 7105.

In a written statement received in September 2008, the Veteran asserted for the first time that his tinnitus began during exposure to mortar and machine gun fire during combat in the Korean Conflict, and has existed from active service forward. This evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen claims for service connection for left ear and right ear tinnitus. Justus v. Principi, 3 Vet. App. 510, 513 (1992).
As the Veteran served in combat in the Korean Conflict, as demonstrated by the award of the Combat Infantryman Badge, there is no basis to rebut this presumption of credibility. 

The Veteran's assertions as to tinnitus from active service forward are competent observations of lay-observable symptoms, presumed credible for the purpose of reopening his claims, and first received in connection with the currently appealed claims. These assertions, when viewed in the context of current diagnoses of left and right ear tinnitus, most recently at a VA examination in April 2010, raise a reasonable possibility of substantiation of the claims for service connection for left and right ear tinnitus. Thus, the claims for service connection for tinnitus of the left and right ears are reopened, and will be adjudicated by the Board as a single claim for service connection for bilateral tinnitus.

Merits of the Claim

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000); Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.   Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  
At a November 2004 VA examination, the Veteran was diagnosed as having intermittent tinnitus of the left ear.  The November 2004 VA examination did not discuss the date of onset of the Veteran's tinnitus.

At June 2005, September 2006, April 2008 and April 2010 VA examinations the Veteran was diagnosed as having bilateral tinnitus. 

The June 2005 VA examiner recorded a history of the Veteran's left eardrum having ruptured during active service and his bilateral tinnitus having begun at the time of his eardrum rupture, but other sections of the examination report indicate a history of the Veteran's bilateral tinnitus having begun ten to twelve years ago.  

The Board notes that service treatment records confirm that the Veteran experienced a ruptured eardrum, with a perforation present, in connection with diagnosed otitis medial in January 1951, during active service.  Thus, his history of experiencing tinnitus during such an incident of service, as related to a VA examiner in June 2005, has some support in the service treatment records.

The September 2006 VA examiner recorded that the Veteran had bilateral tinnitus, of an uncertain onset date, but which the Veteran had experienced for many years.  The Veteran indicated that his bilateral tinnitus had been getting worse since 1994. Both combat-related in-service acoustic trauma and post-service acoustic trauma working on railroads and coal mines were noted.

An April 2008 VA audiological examiner recorded a history of the Veteran having experienced bilateral tinnitus for the past eight to ten years.  The examiner opined (if only inferentially) that the tinnitus was not related to active service in 1952 because it had only begun eight to ten years prior to the examination.

In September 2008 the Veteran submitted a written statement in which he for the first time asserted that his tinnitus began in combat in the Korean Conflict, during his exposure to mortar attacks and machine gun fire.

In December 2008, the Veteran submitted a written statement, in his own words and handwriting, that he had experienced ringing in his ears during exposure to artillery, mortar and machine gun fire during his combat duties in the Korean Conflict, and that he has experienced ringing in his ears ever since. 

In April 2010 the same VA examiner who conducted the April 2008 VA examination again opined that the Veteran's bilateral tinnitus did not begin during active service, for the reason that the tinnitus had only begun ten to twelve years ago and the Veteran was separated from service over fifty years ago. 

As to why the Veteran might have provided such inconsistent histories as to the date of onset of his tinnitus, the Board notes that the Veteran has no more than a third grade education and has in recent years been diagnosed with dementia and Alzheimer's disease, and was found by a VA psychiatrist in June 2004 to be not competent.  Obviously there are multiple discrepancies between the histories. The April 2008 and April 2010 VA examiner's flat acceptance of the history provided at those examinations at face value despite a large amount of evidence to the contrary renders the examiner's unfavorable medical nexus opinions based purely on this history of substantially diminished probative weight. 

The Board finds more probative the history recorded at one point in the June 2005 VA examination report that the Veteran's recurrent tinnitus began during active service (though the June 2005 VA examination report is internally inconsistent), and his written statements in September 2008 and December 2008 that the ringing in his ears began during combat in Korea and has continued since that time.  

Additionally, the Veteran's testimony at his November 2011 Board hearing was that the ringing in his ears began during incidents of combat involving gunfire and mortar fire in Korea, and that it had continued from that time forward. The Board found this testimony to be credible, except that the Veteran indicated that the tinnitus had been constant from that time forward and never stopped; even recent treatment records indicate an intermittent or recurring tinnitus.  For example, one section of the June 2005 VA examination report indicates that the tinnitus had been recurrent from the time of active service forward (see June 2005 VA examination report, page two), and the April 2010 VA examination report similarly indicates the tinnitus to be periodic rather than constant. Still, the hearing testimony was reasonably credible and consistent with other evidence of record that the tinnitus began during active service and that the Veteran had experienced recurrent tinnitus from active service forward.

The described incidents of experiencing tinnitus during combat are consistent with the circumstances, conditions, and hardships of the Veteran's combat service as an infantryman in Korea, as evidenced by his Combat Infantryman Badge, and, notwithstanding the fact that there is no official record of the incurrence or aggravation of tinnitus during service, VA shall resolve every reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 1154(b).

Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that it is at least as likely as not that the Veteran has experienced currently diagnosed intermittent bilateral tinnitus from the time of active service forward.  Accordingly, entitlement to service connection for bilateral tinnitus is warranted. 38 U.S.C.A. §§ 1110, 1154(b), 5107(b).


ORDER

The Veteran's claim for new and material evidence is granted and the claim is reopened. Entitlement to service connection for bilateral tinnitus is granted.


REMAND

At the Veteran's November 2011 Board hearing, he testified that since the time of his most recent VA examination for hearing loss, in April 2010, his hearing loss had become worse.  See November 2011 Board hearing transcript, page 4.  Accordingly, a new VA examination as to the current severity of his hearing loss disability is required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.
 
Also at his November 2011 Board hearing, the Veteran discussed what appear to be worsening psychiatric symptoms as compared to what was related at his April 2010 VA examination.  At the Board hearing he related that he needed to leave his house every day and go up on a hill in a truck by himself because of the noise his grandchildren make, did not like anyone behind him, was unable to stand the sound of noises outside, had no friends, and yelled at his grandchildren.  

The Board also notes that the April 2010 examination report indicates diagnoses of an anxiety disorder but appears to overlook symptoms of and ongoing treatment for his also service-connected depressive disorder.   The Board is further unable to resolve disparities between the most recent VA examination indicating that the Veteran has average intelligence and that the Veteran is competent with a September 2006 VA examination that indicates that the Veteran had below average intelligence and no more than a second-grade education, and a June 2004 opinion from a VA staff psychiatrist that the Veteran is not competent.  Based on these disparities and the Veteran's apparent recent worsening of symptoms, a new VA psychiatric examination is required.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. at 403; VAOPGCPREC 11-95.

Additionally, at his April 2010 VA psychiatric examination, the Veteran indicated he continued to receive VA treatment.  The most recent VA medical treatment records associated with the claims file are from May 2009. All additional relevant records of VA treatment must be obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Also, in November 2009 the Veteran requested a hearing with a Decision Review Officer (DRO) at the RO. An April 2010 DRO conference report indicates that the Veteran would be scheduled for new VA examinations in lieu of a DRO hearing.  However, in June 2010 and again in August 2010 the Veteran reinstated his request for a DRO hearing, and in July 2011 the Veteran continued to request that he be scheduled for a DRO hearing, prior to his Board hearing if possible.  The RO must schedule the Veteran for the requested DRO hearing.  See 38 C.F.R. § 3.103(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a DRO hearing. An April 2010 DRO conference report indicates that the Veteran would be scheduled for new VA examinations in lieu of a DRO hearing.  However, in June 2010 and again in August 2010 the Veteran reinstated his request for a DRO hearing, and in June 2011 the Veteran requested that he be scheduled for a DRO hearing, prior to his Board hearing if possible.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability during the period from 2005 through the present, or for hearing loss from April 2008 to the present.  

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies.  

(b) The records sought must include all relevant records of VA treatment from May 2009 forward.

(c) The records sought must further include all additional relevant records of private treatment from Sathish-Radha Internal Medicine Group, including those from Sathischandra Rao, M.D., and Radhakrishna Kukkillaya, M.D., from February 2011 forward.

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

3. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded VA examinations for the purpose of determining the current severity of his service connected psychiatric and hearing loss disabilities.

The following considerations will govern the examinations:

(a) The RO must send the claims file to the examiners for review, and the clinicians must indicate that the claims file was reviewed.

(b) If deemed appropriate by an examiner, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed.  

(c) In addition to providing audiological testing results, the AUDIOLOGICAL EXAMINER must provide findings as to the effects of the Veteran's hearing loss disability on his social and occupational functioning, ordinary activities of daily life, and activities of daily living (ADLs).

(d) The PSYCHIATRIC EXAMINER must provide a diagnosis for each psychiatric or cognitive disorder found upon examination.

(i) The examiner must indicate whether a diagnosis of an anxiety disorder is warranted.
 
(ii) The examiner must indicate whether a diagnosis of depression is warranted. Although the Veteran is service-connected for a depressive disorder, a diagnosis of depression was not rendered at an April 2010 VA examination.
 
(iii) The examiner must indicate whether the Veteran continues to receive both sertraline and clonezepam to treat his service-connected anxiety disorder and service-connected depressive disorder.

(iv) The examiner must review the addendum finding in June 2004 of a VA staff psychiatrist who had conducted a May 2004 VA examination that the Veteran is not competent for VA benefits purposes.  The examiner must state whether he or she finds the Veteran to be competent.

(v) The examiner must review the September 2006 VA examination findings that indicate that the Veteran had below average intelligence and no more than a second-grade education.  An April 2010 VA examiner found the Veteran to be of average intelligence. 

(vi) The examiner must review private treatment records that indicate ongoing diagnoses of Alzheimer's disease and depression.

(vii) To the extent possible, the examiner must state the extent of the Veteran's anxiety, depression, and cognitive impairments, and differentiate between the nature and extent of symptoms due to any nonservice-connected cognitive impairment and the symptoms due service-connected anxiety and depression.

(viii) The psychiatric examiner must provide findings as to the effects of the Veteran's service-connected anxiety and depressive disorders on his social and occupational functioning, ordinary activities of daily life, and activities of daily living (ADLs).

(ix) The examiner must provide a global assessment of functioning (GAF) score reflecting impairment due the Veteran's service-connected anxiety and depressive disorders, and a fully reasoned explanation for the score assigned.

(e) The examiners are requested to provide FULLY REASONED EXPLANATIONS for their opinions, based on their clinical experience, medical expertise, and established medical principles.  

4. Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


